Citation Nr: 0207098	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  98-15 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right upper extremity 
disability other than service-connected fractures of the 4th 
and 5th right metacarpals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
service connection for a right elbow disability (later 
characterized as a right upper extremity disability other 
than service-connected fractures of the 4th and 5th right 
metacarpals).  The veteran appeared and testified before the 
undersigned Board member sitting at the Wichita, Kansas, RO 
in December 2001.

The Board also notes that the veteran and his accredited 
representative have argued that the separate issue of 
entitlement to an increased disability rating for service-
connected fractures of the 4th and 5th right metacarpals is on 
appeal and should be considered by the Board.  However, the 
Board finds that it does not have jurisdiction to review such 
a claim because a Substantive Appeal was not timely filed 
pursuant to the applicable laws and regulations.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (2001).  

The Board mailed a letter to the veteran, dated May 17, 2002, 
which explained the appellate process as provided for in 
relevant laws and regulations, and notified him that he had 
60 days to present evidence and/or argument showing that a 
timely Substantive Appeal was filed.  In response, the 
veteran submitted a letter dated June 4, 2002, and other 
documents in support of his contention that a Substantive 
Appeal was timely filed.  

The provisions of 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 
20.303 address the time limits and sequence of events 
required for perfecting a Substantive Appeal to the Board.  
As was explained in the Board's May 17, 2002, letter to the 
veteran, a claimant normally has the latest of the following 
to file a Substantive Appeal:  the end of the one-year period 
that begins on the day the RO mails the claimant notice of a 
rating action denying the claim; or 60 days from the date the 
RO mails the claimant the Statement of the Case.  The RO's 
rating decision that addressed the increased rating claim was 
rendered on February 19, 1998, and the veteran filed a Notice 
of Disagreement in September 1998.  The RO did not mail the 
veteran a Statement of the Case until June 19, 2000.  
Therefore, according to the applicable laws and regulations, 
the veteran or his accredited representative had until 60 
days after the mailing of the Statement of the Case to file a 
Substantive Appeal, which neither did.  Argument was 
submitted by the veteran's representative in October 2001, 
but this was outside the appeal period.  While the veteran 
may have filed his Notice of Disagreement on a VA Form 9 
(Substantive Appeal form) in September 1998, this form was 
filed before the RO issued a Statement of the Case, and 
consequently cannot serve as a timely Substantive Appeal.  
38 C.F.R. § 20.200.  The Board therefore finds that a timely 
appeal of the rating issue was not filed.  The Board 
consequently does not have jurisdiction to address it; the 
claim for a higher rating for fractures of the 4th and 5th 
right metacarpals is dismissed.


FINDING OF FACT

The veteran has an ulnar nerve disability affecting the right 
upper extremity that is likely attributable to service.


CONCLUSION OF LAW

Service connection for an ulnar nerve disability affecting 
the right upper extremity is warranted.  38 U.S.C.A. § 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from a right upper 
extremity disability - other than his service-connected 
fractures of the 4th and 5th right metacarpals - caused by 
ulnar nerve damage that was the result of an injury sustained 
in service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease during active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service is not enough; there must also be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A review of the claims file reveals that the veteran's 
service medical records (SMRs) were misplaced in 1992 while 
in the possession of VA.  The SMRs were never located and are 
presumed lost.  

The veteran has described in writing and testified to 
injuring his right arm while undergoing training at Fort 
Riley, Kansas, in November 1960.  He states that he sought 
treatment at the base dispensary one day later.  The veteran 
contends that the current ulnar nerve damage at his right 
elbow is the result of the training injury to his right arm 
during service.  

A review of the post-service private and VA medical records 
reveals that the veteran currently has ulnar nerve impairment 
at the elbow that significantly restricts the use of his 
right hand and causes pain and numbness in the right arm and 
hand.  

Of particular importance is a July 1996 VA hand, thumb, and 
fingers examination report, which recounts the veteran's 
complaints of pain and numbness in the right hand radiating 
to the elbow, weakened right hand grip, and general increased 
difficulty in using the right hand for daily tasks.  The 
examiner also recites medical history relevant to the ulnar 
nerve damage of the right arm.  The diagnosis was 
"[r]esidual fracture, fourth and fifth metacarpals, with 
ulnar nerve damage and injury, 1961, weakness, nonfunctional 
fist, of the right hand due to nerve damage."

Upon review of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for ulnar nerve damage affecting the right upper 
extremity is warranted.  The veteran's SMRs are not available 
for review because they were lost while in the custody of VA.  
The Board nevertheless finds that the veteran's testimony is 
credible and sufficient for the purpose of establishing that 
he indeed injured his right arm in service.  This finding, in 
combination with the veteran's testimony of continued 
symptoms since service and the July 1996 VA examination 
report indicating that the veteran had experienced ulnar 
nerve injury in 1961, warrants a grant of service connection.  
With the application of the benefit-of-the-doubt doctrine on 
the question of nexus between current disability and the 
injury in service, an award of service connection for ulnar 
nerve damage affecting the right upper extremity is 
warranted.

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  VA has 
since issued regulations consistent with this law.  See 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and to make reasonable efforts to obtain such evidence.  
Nevertheless, given that the Board's decision amounts to a 
grant of the benefit sought by the veteran on appeal-an 
award of service connection, the Board finds that further 
action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no additional benefit flowing 
to the veteran are to be avoided).


ORDER

Service connection for ulnar nerve disability affecting the 
right upper extremity is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

